                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE)                                                        MDL NO. 2924
PRODUCTS LIABILITY                                                                 20-MD-2924
LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                              MAGISTRATE JUDGE BRUCE E. REINHART
_______________________________/

THIS DOCUMENT RELATES TO ALL CASES

                                PRETRIAL ORDER #16
                Order Rescheduling Initial Conference, Establishing April
         Deliverables Team, and Scheduling Interviews for Leadership Applicants

       The Court, like the parties, continues to monitor the constantly evolving situation with

COVID-19. The Court extends its wishes to everyone for good health and safety. Recognizing

but notwithstanding the limitations imposed by the current pandemic, there is much highly

productive work already that has been accomplished and that must continue in this litigation.

The Court has reviewed the joint letter of the parties, dated March 18, 2020, with respect to the

next steps that they believe are necessary and possible to accomplish over the coming weeks

until the Court convenes its rescheduled Initial Conference and selects leadership. In light of the

latest guidance received from health officials, coupled with the large number of interested parties

and non-parties in this litigation, the Court has determined that it will not schedule an in-person

proceeding to conduct its Initial Conference or its interviews of the leadership applicants.

However, recognizing the need for permanent leadership in this case as well as the importance of

conducting an initial conference, the Court issues the following Order to provide clarity to all

parties and counsel.
Initial Conference & Agenda

1. The Initial Conference originally was scheduled for March 20, 2020 by Pretrial Order

   (PTO) #1 but was cancelled due to COVID-19 by PTO #9. The Initial Conference is

   hereby rescheduled to 9am ET on May 12, 2020. This conference will be held by

   videoconference; no persons, including the parties and counsel, will be permitted to

   attend in person. There will be a court reporter in attendance at the conference and a

   transcript will be made of the conference. The Court is continuing to work through the

   best manner in which to facilitate video and telephonic attendance and will provide

   connection information in a subsequent notification.

2. As this case proceeds into its next phase, it remains increasingly important that counsel

   continue to work cooperatively and in good faith to resolve issues through virtual

   meetings and conferrals. The Court envisions that this immediate next phase of the

   litigation can and should be used most importantly to begin that process of conferring to

   identify this common ground and work through areas of disagreement. Secondarily, this

   time will permit counsel to begin drafting pleadings and discovery requests that will, after

   permanent leadership is appointed, be used as strong work products allowing the parties

   to move forward most efficiently in filing their complaints and serving discovery.

   Paramount to these discussions materially advancing the litigation process is a

   willingness on the part of the plaintiffs to, as clearly as possible and based on the

   available information received and known this far, articulate their claims and/or theories

   of liability against the different defendants. Similarly, the defendants should inform

   plaintiffs of all known and anticipated defenses. The Court takes this opportunity to

   emphasize that it operates on the presumption that disputes will be raised with the Court



                                             2
       only after counsel have exhausted their own best efforts to resolve and/or narrow the

       issues for the Court.

    3. Agenda. The Court directs the interim defense leadership and the April Deliverables

       Team, appointed in this Order, (collectively “Appointed Counsel”), to work together with

       each other and the Special Master to prepare a recommended joint agenda for this

       conference. The joint agenda should be filed by Robert Gilbert, pursuant to PTO #8, as a

       “Joint Proposed Agenda for Initial Conference” by 5pm ET on April 30, 2020, 1 and shall

       be emailed in WORD format to zantac_mdl@flsd.uscourts.gov. The Court encourages

       the parties to consider presenting jointly on foundational topics to introduce the Court to

       the key concepts in this case, such as case management, attorney presentations of science,

       or other areas in which common ground can be reached. The Court also encourages the

       parties to identify key areas of disagreement; as to these, the parties should be prepared to

       explain what predicate areas of agreement exist, before explaining the scope of

       disagreement.

    4. Preliminary Orders. The Court appreciates the work of the parties in the submission of a

       number of jointly-stipulated proposed orders as to procedural matters. Given the

       pendency of leadership selection, the Court anticipates that most remaining orders will be

       filed after leadership is selected. However, to the extent that particular orders would be

       helpful to the efficient filing of cases or to unfiled claimants’ decisions to register their

       cases in the Census Registry, or would otherwise be helpful to have on file prior to the



1
  Only the agenda items and approximate duration of each presentation is required by this
deadline; no designation of speakers is required in this submission. The parties shall provide to
the court an updated list, including designated speakers, at least 24 hours in advance of the Initial
Conference.

                                                  3
   Initial Conference, this Court authorizes Appointed Counsel to continue work on any

   proposed orders and to email in WORD format such proposed orders or proposed

   stipulations on an as-needed, rolling basis, to zantac_mdl@flsd.uscourts.gov. The Court

   will continue to determine whether, in its judgment, any such proposed orders should be

   entered at this time, or should be held pending its leadership appointment order.

5. Motion Practice/Case Management Issues. Appointed Counsel are directed to confer on

   a joint presentation regarding the motions the parties anticipate filing this calendar year

   and the proposed timing of those motions, together with any discovery that may be

   necessary prior to the filing of those motions. This presentation may include both areas

   of agreement and areas of disagreement between the parties. As the presentation will

   occur after permanent leadership is appointed, the Court also directs that the presentation

   begin with a summary of the theories of liability plaintiffs’ leadership will advance and

   the defenses the defendants (or categories of defendants) currently contemplate

   advancing.

6. Discovery. Appointed Counsel shall meet and confer (via videoconference) regarding the

   timing and scope of discovery. Consistent with the Court’s direction that the Initial

   Conference shall be directed to educating the Court as to areas of common agreement and

   areas in which disagreement exits, the Court instructs the parties to begin earnest

   discussions about the scope and timing of discovery to help elucidate these areas of

   agreement and disagreement.

       a. The Court expects Appointed Counsel to meet and confer concerning which

          categories of relevant documents defendants could reasonably produce in the near

          term, taking into account the limitations currently in effect due to COVID-19



                                             4
           restrictions, and a timeline for production of documents that it is agreed should be

           produced but which are not readily obtainable.

       b. Such a meet and confer process should occur before the parties serve any of the

           written discovery requests, so that such requests might be informed and targeted

           by the parties’ discussions.

       c. The Special Master is directed to attend these discussions to assist the Court,

           although she will have no part in ruling on any discovery disputes, which remain

           the sole responsibility of the Court.

       d. The Court encourages Appointed Counsel, as well as any additional parties that

           may participate in these discussions, to undertake these discussions with a spirit

           of cooperation and reasonability.

       e. At the May 12, 2020 Initial Conference, a summary of the parties’ vision for

           discovery shall be presented to help inform the broader case management

           discussions occurring at the Conference. The Court also orders that the parties

           shall appear by videoconference on May 13, 2020, for a preliminary discovery

           conference. This conference is intended to permit the Court (including the

           magistrate judge) to listen to more fulsome presentations from counsel on their

           visions for discovery, including more informal questions from the Court about the

           parties’ expectations for the discovery process. This will also be the time at

           which the Court will take up any specific discovery matters, if warranted.

Defense Leadership

7. This Court previously noted that in light of the anticipated number of defendants in this

   litigation, it was necessary to appoint interim leadership for defendants, in addition to the

   plaintiffs. In PTO #10, this Court appointed a team of four attorneys to serve as interim

                                               5
   defense leadership. In the same Order, the Court appointed two attorneys to serve as

   interim liaison counsel for the generic manufacturers.

8. The Court now finds it prudent to appoint interim liaison counsel for the retailer

   defendants. The Court desires that the retailer defendants will be able to confer and seek

   consensus on the selection of an interim liaison counsel. If the retailer defendants reach

   consensus on or before April 9, 2020, a “Notice of Agreed Upon Interim Retailer Liaison

   Counsel” including the identity and contact information for the counsel shall be filed. If

   no consensus is reached, each candidate interested in applying for the position shall file a

   two-page application letter by April 9, 2020, in the form of “Notice of Filing Application

   Letter for Interim Retailer Liaison Counsel”.

9. The interim defense leadership appointed in PTO #10, together with liaison counsel, are

   authorized to continue all work they deem necessary to prepare for the Initial Conference,

   as well as any work they deem beneficial to the litigation. They are further directed to

   confer with the interim generic and forthcoming retailer liaison counsel, including with

   respect to whether there are certain discovery issues specific to generics and/or retailers

   as to which the liaison counsel should work directly with plaintiffs’ Appointed Counsel

   and the Special Master to create a structure that facilitates efficient and productive

   discussions prior to the Initial Conference.

Additional Appointments Prior to Leadership Interviews

10. The Court appreciates the work performed by the Initial Census and Practices and

   Procedures Teams (collectively, the “Teams”), appointed in PTO #4.

11. The Court, having entered PTO #15 establishing the census, understands that the focus of

   the census work has now shifted from drafting to implementation. Similarly, the Court



                                             6
   understands that many of the joint orders that were the focus of the Practices and

   Procedures Team have now been issued by this Court (in PTO #11, #12, and #13).

12. Given the breadth of the additional work to be completed before the Initial Conference,

   the Court considers it helpful to the litigation to make additional appointments at this

   time to facilitate the fulfillment of the April deliverables. The additional appointments

   will comprise the April Deliverables Team and will work in conjunction with the

   previously appointed Teams to prepare for the Initial Conference and to undertake the

   work set forth in this Order. These counsel shall work together as a singular team,

   hereinafter referred to as the “April Deliverables Team”.

13. Having reviewed all of the applications submitted for the Plaintiffs’ Steering Committee,

   the Court appoints to the April Deliverables Team the following five attorneys: Mark

   Dearman, Marlene Goldenberg, Fred Longer, Jennifer Moore, and Conlee Whitely.

14. While the Court leaves to the April Deliverables Team the ability to self-organize to

   make their work most productive and to utilize the strengths of each of its team members,

   the Court also finds it prudent to select certain counsel to be responsible for the ultimate

   effectuation of particular tasks.

       a. Robert Gilbert and Mike McGlamry shall be responsible for all filings or

           submissions on behalf of the plaintiffs (including any additional orders that the

           parties may deem appropriate to prepare or submit) and coordination between any

           sub-teams the April Deliverables Team may create.

       b. Fred Longer and Jennifer Moore shall be responsible for preparation of the master

           complaint for individual (non-class) cases and the short form complaint.

       c. Robert Gilbert shall be responsible for the preparation of materials related to class

           actions.

                                             7
       d. Mike McGlamry and Mikal Watts shall be responsible for directing the work

           related to discovery.

       e. Tracy Finken and Dan Nigh shall be responsible for directing work relating to the

           science underlying the MDL claims.

       f. Adam Pulaski shall remain responsible for implementation issues related to the

           census, together with Mike McGlamry, Dan Nigh, and Tracy Finken.

   These allocations of responsibility are not intended to preclude these team members from

   working on other tasks within the MDL, nor other team members from assisting with

   these; rather, they are intended simply to designate individuals responsible for directing

   and efficiently managing these areas to ensure a consistent strategy and efficient

   allocation of work. Indeed, the Court recognizes that the work on each of these tasks is

   part of an interrelated whole. Therefore, the Court expects those working on each of

   these tasks to discuss and coordinate their work with the others as part of the group’s

   overall efforts.

15. The Court authorizes and directs the April Deliverables Team to perform that work it

   deems necessary or helpful in preparing for the Initial Conference, and the other items

   requested by this Order. In addition, the April Deliverables Team is specifically directed

   to draft and email a proposed common benefit order governing plaintiffs’ common

   benefit time and expense no later than April 16, 2020, in WORD format to

   zantac_mdl@flsd.uscourts.gov.

Plaintiffs’ Leadership Interviews

16. The Court seeks to provide additional transparency to its thought process, given the

   impact of the pandemic on the start of this MDL. Specifically, the Court takes this

   opportunity to clearly state that it has made no permanent leadership decisions. COVID-

                                            8
   19 has delayed the Court’s ability to interview the applicants, but the Court has in this

   time extensively reviewed the applications and consulted with other judges listed as

   familiar with the applicants’ work. The Court has a very high regard for the talent,

   experience, and diversity of the applicant pool, and is affirmatively looking forward to

   the opportunity to interview the candidates. The Court has many candidates identified for

   potential leadership positions, who have not yet served in an appointed position. Indeed,

   the appointments to-date have been for particular roles, not reflective of the full set of

   skills and talents this MDL will ultimately need to bring to bear. The Court assures

   counsel that it is taking this decision with all due deliberation and has not made any final

   leadership determinations at this point, but instead looks forward to the results of the

   initial census and the interview process to help inform its thinking.

17. Leadership presentations/interviews will be conducted in four sessions, on May 6-7,

   2020. In light of the necessity of travel restrictions and social distancing protocols at this

   time and consistent with the way the Court is handling the scheduling of the Initial

   Conference, as set forth in paragraph 1, the Court will not permit any person to appear in

   person for the leadership presentations. These presentations will be held by

   videoconference; no persons, including the parties and counsel, will be permitted to

   attend in person. There will be a court reporter in attendance at the interview

   presentations and a transcript will be made of the presentations. The Court is continuing

   to work through the best manner in which to facilitate video and telephonic attendance

   and will provide connection information in a subsequent notification. It is the Court’s

   desire that technology will permit all interested parties to view the proceedings.

18. In order to facilitate the videoconferencing, the leadership applicants have been assigned

   to one of four sessions. See Appendix A. The Court has assigned these times based upon

                                             9
   review of the applications. If an applicant has a conflict with the scheduled time

   provided, this may be communicated to the Special Master by email along with the

   reason for the conflict, and the Court will try to accommodate any unavoidable conflicts.

19. The Court seeks to maximize transparency and permit all interested persons to view these

   proceedings. However, there are limits to the number of individuals who can connect to

   the Court’s secured videoconferencing system, and it is possible that interest will exceed

   its capacity. Connections will be allocated first to the leadership applicants and defense

   counsel; if additional capacity exists, the Court may be able to provide credentials to

   additional interested parties.

       a. The defense liaison counsel is directed to contact defendants and determine the

           number of connections needed for in-house and outside counsel who are

           interested in viewing the interviews, and also maintain a list of the email

           addresses for these individuals to facilitate provision of log-in credentials to the

           interviews.

       b. Any plaintiff or plaintiffs’ counsel requesting credentials should contact the

           plaintiffs’ liaison counsel. Applicants being interviewed need not request

           credentials, but any other attorney from the same law firm that desires to join

           from a different computer must request separate credentials in order to ensure an

           accurate headcount of expected connections.

       c. Any individual requesting credentials to view the interviews who is not affiliated

           with any party in this MDL may email zantac_mdl@flsd.uscourts.gov on or

           before April 23, 2020.

   These requests will be reviewed to ascertain technology capabilities to accommodate the

   number of requested attendees. Recognizing that some interested individuals may not be

                                             10
   able to join the videoconference, there will be a court reporter in attendance at the

   proceeding and a transcript will be made.

Plaintiffs’ Leadership Disclosures

20. The Court takes very seriously the obligation of selecting leadership counsel and the

   impact that has upon the work of retained counsel. The unique nature of an MDL, and

   particularly one of this potential size, warrants transparency, the highest regard for

   professional conduct, and confidence in the leadership and in the manner in which the

   case is handled by all parties. Because leadership often will be called upon to speak on

   behalf of all other counsel and their respective clients, they must comport their actions at

   all times to fulfill their leadership duties in a manner that is dignified and trusted.

21. To that end, the Court directs each applicant for plaintiffs’ leadership/PSC, to provide the

   Court with written responses to the following questions:

       a. Do you represent any present parties or claimants in this litigation who you

           have represented in any other capacity or in any other court (either currently or

           within the past 3 years)? If so, please describe.

       b. Do you have any financial interest or financial relationship, including but not

           limited to as an investor, Officer, Director, employee, or contractor, in or with any

           party or client/claimant involved in this MDL (other than a written retainer or

           engagement agreement for a client identified as a client of your firm in the initial

           census)? If so, please describe.

       c. Do you have any financial interest (direct or indirect) in any Zantac/ranitidine

           claims or lawsuits filed or registered by any other counsel in this MDL, other than

           the co-counsel relationships disclosed in the initial census? If so, please describe.



                                              11
       d. Do you have any personal relationship (including but not limited to familial,

          romantic, or financial/business) with any party, client, claimant, counsel, or

          vendor involved in this MDL? If so, please describe.

       e. Do you or your firm have any financing that is contingent upon this litigation? If

          yes, the following questions shall be answered:

               i. Does the litigation funder have any control (direct or indirect, actual or

                  apparent or implied) over the decision to file or the content of any motions

                  or briefs, or any input into the decision to accept a settlement offer?

              ii. Does the financing (1) create any conflict of interest for counsel, (2)

                  undermine counsel’s obligation of vigorous advocacy, (3) affect counsel’s

                  independent judgment, (4) give to the lender any control over litigation

                  strategy or settlement decisions (as to either the common benefit work

                  done by counsel or work for individual retained clients), or (5) affect party

                  control of settlement?

             iii. Briefly explain the nature of the financing, the amount of the financing,

                  and submit a copy of the documentation to the Special Master.

       f. Finally, the leadership applicant shall disclose any other relationship or fact

          that he or she believes, if known, would be material to the Court with respect to

          either an actual conflict of interest or the appearance of a conflict of interest that

          the applicant has not already disclosed to the Court.

22. These disclosure statements shall be provided to zanac_mdl@flsd.uscourts.gov no later

   than 4pm on April 16, 2020, in the form of an affidavit under oath from counsel;

   however, notarization is not required in light of the current COVID-19 restrictions. The

   disclosure statements will be reviewed by the Court in conjunction with the Special

                                            12
       Master. The Special Master will be directed to investigate as she deems necessary to

       satisfy her as to whether any potential conflict could be created. With respect to litigation

       funding, this shall include but not be limited to obtaining an explanation of the nature of

       the financing, the amount of the financing, and a review of the contract/documentation.

   23. The Court requires that these disclosures be immediately updated if any change to this

       disclosure statement arises, by any appointed leadership counsel and any

       attorneys who seek to be eligible for common benefit fund compensation. Any attorney

       appointed to leadership has an affirmative duty to disclose any subsequent financing

       taken and amount within 24 hours to the Special Master. The Court expressly reserves

       the right to revisit any individual’s leadership position in light of these disclosures.

       DONE and ORDERED in Chambers, West Palm Beach, Florida, this 3rd day of

April, 2020.


                                               _______________________________________
                                               ROBIN L. ROSENBERG
                                               UNITED STATES DISTRICT JUDGE




                                                 13
                               Appendix A - Leadership Schedule

Session 1 (May 6, 9am-noon)                      Session 3 (May 7, 9am-noon)
   1. Albert, Lee                                   1. Babin, Steven
   2. Berman, Steve                                 2. Boldt, Paige
   3. Dearman, Mark                                 3. Copeland, Erin
   4. Fegan, Elizabeth                              4. Crump, Martin
   5. Gilbert, Robert                               5. Hilliard, Robert
   6. Honik, Ruben                                  6. Jung, Je Yon
   7. Hyman, Kelly                                  7. Keller, Ashley
   8. Krause, Adam                                  8. Leopold, Ted
   9. Lear, Brad                                    9. Love, Scott
   10. Longer, Fred                                 10. Maher, Steve
   11. Martinez-Cir, Ricardo                        11. McGlamry, Michael
   12. Mestre, Jorge                                12. Moore, Jennifer
   13. Westcot, Sarah                               13. Nicholas, Steve
   14. Whitely, Conlee                              14. Pulaski, Adam
   15. Wolfson, Tina                                15. Roark, Emily
                                                    16. Schlessinger, Scott
                                                    17. Tracey, Sean
                                                    18. Watts, Mikal
                                                    19. Yuhl, Christopher

Session 2 (May 6, 1pm-5pm)                       Session 4 (May 7, 1pm-4pm)
   1. Bogdan, Rosemarie                             1. Assaad, Gabriel
   2. Finken, Tracy                                 2. Bachus, J. Kyle
   3. Goldenberg, Marlene                           3. Barfield, William
   4. Kraft, Kristine                               4. Dellacio, Doug
   5. Larmond-Harvey, Nicola                        5. Elliott, J. Christopher
   6. Luhana, Roopal                                6. Ferraro, James
   7. Muhlstock, Melanie                            7. Fraser, Scott
   8. Nigh, Daniel                                  8. Miller, Lauren
   9. Osborne, Joe                                  9. Murphy, John Martin
   10. Parekh, Behram                               10. Parafinczuk, Justin
   11. Rasmussen, Kristian                          11. Philip, Meagan
   12. Restaino, John                               12. Schanker, Darin
   13. Richards, Jason                              13. Susen, Marcus
   14. Rodal, Yechezkel                             14. Worley, Donald
   15. Rotman, Steve
   16. Scott, Carmen
   17. Williamson, George
   18. Wisner, Brent
   19. Woodson, Frank
